Case 2:19-mj-06944-JAD Document1 Filed 12/14/19 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : CRIMINAL COMPLAINT
V. : Honorable Joseph A. Dickson
AHMED A-HADY : Mag. No. 19- (Ad4

I, Luciano John Dimino III, the undersigned complainant being duly
sworn, state the following is true and correct to the best of my knowledge and
belief:

SEE ATTACHMENT A

I further state that I am a Special Agent with the Federal Bureau of
Investigation, and that this complaint is based on the following facts:

SEE ATTACHMENT B

J 4

Luciano John Dimino III, Special Agent
Federal Bureau of Investigation

Special Agent Luciano John Dimino III attested to this
Affidavit by telephone pursuant to FRCP 4.1(b)(2)(A).

December 14th, 2019, District of New Jersey

 
    

Honorable Joseph A. Dickson

United States Magistrate Judge Signature of Judicial Officer
Case 2:19-mj-06944-JAD Document1 Filed 12/14/19 Page 2 of 4 PagelD: 2

ATTACHMENT A

COUNT ONE
(Possession of a Firearm by a Convicted Felon)

On or about December 13, 2019, in Monmouth County, in the District of
New Jersey and elsewhere, the defendant,

AHMED A-HADY,

knowing that he had been previously convicted of a crime punishable by a term
of imprisonment exceeding one year, did knowingly possess in and affecting
commerce a firearm, namely a Smith and Wesson .44 caliber handgun, bearing
serial number CEV4085.

In violation of Title 18, United States Code, Section 922(g)(1).
Case 2:19-mj-06944-JAD Document1 Filed 12/14/19 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Luciano John Dimino III, am a Special Agent with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, and evidence. Where statements of others are
related herein, they are related in substance and part. Because this Complaint
is being submitted for a limited purpose, I have not set forth each and every fact
that I know concerning this investigation. Where I assert that an event took
place on a particular date and time, I am asserting that it took place on or about
the date and time alleged.

1, On Tuesday, December 10, 2019, at approximately 12:15 p.m.
in the area of Bay View Cemetery (the “cemetery”) in Jersey City, a Jersey City
Police Detective (the “Detective’) was shot and killed during an encounter.
Surveillance video revealed a U-Haul Van in the area of the cemetery at the time
of this incident.

2. After the shooting of the Detective, a U-Haul Van (“Van”),
visually similar to the one seen at the cemetery, arrived in the area of 223 Martin
Luther King Drive, Jersey City, New Jersey. Two individuals, a male (“Individual-
1”) and a female (“Individual-2”), exited the Van carrying firearms and opened
fire in the direction of 223 Martin Luther King Drive before entering 223 Martin
Luther King Drive, the location of the Jersey City Kosher Supermarket
(“Supermarket”). Once inside the Supermarket, Individuals 1 and 2 continued
to discharge their firearms, killing three innocent civilians inside the store.

3. Shortly thereafter, law enforcement officers approached the
exterior of the Supermarket and exchanged fire with Individuals 1 and 2 who
remained inside the Supermarket. Once the gun battle ended, law enforcement
officers entered the Supermarket. There, the officers located five deceased
individuals, which included Individuals 1 and 2 as well as three innocent
civilians. In addition, officers recovered firearms possessed by Individuals 1 and
2, including an AR-15-style assault rifle.

4. In addition, law enforcement recovered from Individual-1’s
right rear pants pocket, a hand-written note that contained a telephone number
ending in 4115, and a Keyport, New Jersey address.

5. Based on their subsequent investigation, law enforcement
determined that the phone number ending in 4115 contained on the note
belongs to defendant AHMED A-HADY (“A-HADY”). Law enforcement also
determined that the Keyport address listed on the note is a storefront for a pawn
shop (“Company A”).
Case 2:19-mj-06944-JAD Document1 Filed 12/14/19 Page 4 of 4 PagelD: 4

6. Law enforcement obtained records of A-HADY’s history of
firearm purchases. Those records indicate that on or about May 23, 2007, A-
HADY purchased a Smith and Wesson .45 caliber handgun bearing serial
number NHNS284 (the “.45 caliber”). Records also indicate that on or about
June 2, 2007, HADY purchased a Smith and Wesson .44 caliber handgun
bearing serial number CEV4085 (the “.44 caliber”).

7. Subsequent to purchasing the firearms A-HADY was
convicted on April 2, 2012, in Monmouth County Superior Court of attempting
to obtaining a controlled dangerous substance or analog by fraud, a crime
punishable by more than one year in prison.

8. On the evening of December 13, 2019, law enforcement
officers traveled to Company A. While at the location, law enforcement officers
interviewed A-HADY and two of A-HADY’s relatives.

9, During the course of A-HADY’s interview, law enforcement
officers asked A-HADY about Company A’s business affairs. Law enforcement
then asked HADY whether he still owned the .44 and .45 caliber handguns
referenced in paragraph 6, above. In response, A-HADY stated, “I have my
license, they’re not here.” A-HADY then stated that in his line of business you
should have some form of protection. A-HADY then stated that he might have
to use the firearms. As a convicted felon, AAHADY cannot have a valid license to
possess a firearm.

10. After A-HADY was interviewed, one of his relatives (“Relative-
1”) made additional statements to law enforcement. Specifically, Relative-1
stated that there was a safe located inside Company A. Relative-1 further stated
that the safe contained A-HADY’s firearms. Relative-1 subsequently consented
to a search of the safe located inside Company A. Inside the safe, law
enforcement recovered three firearms (“Firearms 1-3”): (i) a PK 380; (ii) a Ruger
9mm bearing serial number 33389546; and (iii) the Smith and Wesson .44
caliber handgun bearing serial number CEV4085 referenced in paragraph 6,
above.

11. Law enforcement then lawfully searched both Company A and
A-HADY’s private residence. During the course of those searches, law
enforcement recovered six rifles (including three AR-15-style assault rifles), three
handguns, and one shotgun from inside Company A. In addition, law
enforcement recovered over 400 rounds of ammunition from Company A and A-
HADY’s residence, including a large number of hollow point bullets.
